

	

	

	

		III

		109th CONGRESS

		1st Session

		S. RES. 113

		IN THE SENATE OF THE UNITED STATES

		

			April 19, 2005

			Mrs. Dole (for herself

			 and Mr. Burr) submitted the following

			 resolution; which was referred to the the Committee on the Judiciary

		

		RESOLUTION

		Expressing support for the International

		  Home Furnishings Market in High Point, North Carolina.

	

	

		Whereas

			 the International Home Furnishings Market in High Point, North Carolina

			 (commonly known as the High Point Market) is the largest home

			 furnishings industry trade show of its kind in the world;

		Whereas

			 the High Point Market takes place every April and October, and is the largest

			 event in North Carolina, attended by more people for a longer period of time

			 over a larger area than any other event in the State;

		Whereas

			 an average of 70,000 manufacturers, exhibitors, sales representatives, retail

			 buyers, interior designers, architects, support personnel, suppliers, and news

			 media attend the High Point Market each April and October;

		Whereas

			 people from all 50 States and more than 100 foreign countries attend the High

			 Point Market;

		Whereas

			 the High Point Market attracts an average of 2,500 exhibitors from around the

			 world, with international exhibitors constituting more than 10 percent of the

			 exhibitors at the event;

		Whereas

			 the exhibits at the High Point Market encompass a wide variety of finished

			 products, including case goods (wood furniture), upholstery, accessories,

			 lighting, bedding, and rugs;

		Whereas

			 the High Point Market has more than 11,500,000 square feet of permanent

			 showroom space in more than 180 separate buildings in High Point and

			 Thomasville, North Carolina;

		Whereas

			 the High Point Market brings $1,140,000,000 and more than 13,000 jobs to North

			 Carolina annually, and creates a significant, lasting, and positive economic

			 impact on a State in which the manufacturing economy is declining due to

			 offshore production;

		Whereas

			 the Federal Government has invested in the High Point Market by providing

			 funding to help meet critical transportation infrastructure needs; and

		Whereas

			 the High Point Market is a vital engine for economic growth for North Carolina,

			 especially for the region commonly known as the Triad Region: Now, therefore,

			 be it

		

	

		That the Senate—

			(1)expresses support for the International

			 Home Furnishings Market in High Point, North Carolina;

			(2)commends those who organize and participate

			 in the International Home Furnishings Market for their contributions to

			 economic growth and vitality in North Carolina; and

			(3)recognizes that the International Home

			 Furnishings Market has a positive economic impact on North Carolina and is

			 vital to a region and State adversely affected by a decline in traditional

			 manufacturing.

			

